 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoushang Vazin, an Individual, d/b/a Super Save;Parviz Paul Vazin, an Individual, d/b/a SuperSave; Houshang Vazin and Pariz Paul Vazin aPartnership, d/b/a Super Save; and ShefunCompany, Inc. d/b/a Super Saver and UnitedFood and Commercial Workers, Local 1167,United Food and Commercial Workers Interna-tional Union, AFL-CIO-CLC. Case 21-CA-2202130 November 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 15 February 1984 Administrative Law JudgeEarldean V. S. Robbins issued the attached deci-sion. The Respondents filed exceptions and a sup-porting statement, and the Charging Party filed abrief in opposition to the Respondent's exceptions.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, statement,' andbrief and has decided to affirm the judge's rulings,findings, and conclusions and to adopt the recom-mended Order2 as modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents, Houshang Vazin, an individual, d/b/aSuper Save; Parviz Paul Vazin, an individual,d/b/a Super Save; Houshang Vazin and ParvizPaul Vazin, a partnership, d/b/a Super Save; andShelun Company, Inc. d/b/a Super Saver, River-side, California, their officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified.1. Add the following to paragraph 2(c)."Any backpay due the employees under this pro-vision shall bear interest to be computed in the1 The Charging Party's motion to strike the Respondent's exceptions isdenied as the exceptions conform to the requirements of the Board'sRules and RegulationsThe Charging Party's motion for attorneys fees and expenses is deniedas an award of such fees and expenses is appropriate only when a re-spondent has raised patently frivolous defenses Tudee Products, 194NLRB 1234 (1972) Our review of the record reveals that the Respond-ents' defenses, while unpersuasive, are not patently frivolous2 We correct the judge's Inadvertent reference in her remedy and rec-ommended Order to "September 8, 1983," rather than "September 8.1982," as the date on which the Respondents and the Union reachedagreement on the contract3 We shall modify the recommended Order to require that the Re-spondents provide Interest on all backpay due the employees, expungethe discharged employees' files, and notify the Regional Director of itscompliance effortsmanner set forth in Florida Steel Corp., 231 NLRB651 (1977) (see generally Isis Plumbing Co., 138NLRB 716 (1962))."2. Insert the following as paragraph 2(e) and re-letter the subsequent paragraphs."(e) Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way."-3. Add the following as paragraph 2(h)."(h) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."4. Substitute the attached notice for that of theadministrative law judge.-APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat We violated the National Labor Relations Actand has ordered us to post and 'abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to recognize United Foodand Commercial Workers, Local 1167, UnitedFood and Commercial Workers InternationalUnion, AFL-CIO-CLC as the exclusive bargainingrepresentative of our employees in the unit foundappropriate.WE WILL NOT fail and refuse to execute our col-lective-bargaining agreement with the Unionagreed to on 8 September 1982.WE WILL NOT repudiate our obligation to abideby the terms of the collective-bargaining agree-ment.WE WILL NOT fail and refuse to make contrac-tually required contributions to the various benefittrust funds nor fail and refuse to grant the cost-of-living increases as provided for in the collective-bargaining agreement.WE WILL NOT unilaterally reduce wage rates noreliminate any of the fringe benefits provided for inthe collective-bargaining agreement.273 NLRB No. 4 SUPER SAVE21WE WILL NOT bypass the Union and bargain di-rectly with our employees with regard to the termsand conditions of their continued employment.WE WILL NOT discharge employees in an attemptto avoid our obligation to abide by the collective-bargaining agreement and our obligation to recog-nize and bargain with the Union.WE WILL NOT tell employees that we can onlyhire a certain percentage of the Super Save em-ployees in order to keep our Riverside store frombeing a union shop.WE WILL NOT tell employees that they cannot berehired for at least 30 days in order to avoidhaving our Riverside store become a union shop.WE WILL NOT tell employees that they will haveto obtain withdrawal cards from the Union as acondition of their continued employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL recognize the above-named Union asthe exclusive collective-bargaining representativeof our employees in the appropriate unit describedbelow and, on request, meet and bargain with theUnion concerning wages, hours, pension and wel-fare benefits, and other terms and conditions of em-ployment; and, if an understanding is reached, WEWILL embody it in a signed document. The appro-priate unit is:All food clerks, bakery, health and beautyaides, and household hardware clerks, generalmerchandise clerks, clerk's helpers, and snackbar and take-out food department employeesemployed by us at our 3981 Chicago Avenue,Riverside, California facility; excluding alloffice clerical employees, meat department em-ployees, janitorial employees, maintenance em-ployees, professional employees, guards andsupervisors as defined in the Act.WE WILL acknowledge that we are bound by theRetail Food, Bakery, Candy, and General Mer-chandise Agreement between the Union and cer-tain other unions and Food Employers Council,Inc. and Independent Retail Operators effective byits terms from 27 July 1981 to 29 July 1984 asmodified by us and the Union on 8 September 1982and WE WILL abide by the terms of the agreementboth retroactively and prospectively.WE WILL make our employees whole by payingretroactively the wage rate and health welfare trustfund contributions as provided in the collective-bargaining agreement with the Union which havenot been paid, and which would have been paidabsent our unlawful reduction and/or unilateral dis-continuance of these payments, and WE WILL payinterest on any retroactive wages due our employ-ees.WE WILL offer the employees named below im-mediate and full reinstatement to their former jobsor, if those positions no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or other rights and privileges; and WEWILL make each of them whole for any loss ofearnings they may have suffered by reason of thediscrimination against them, plus interest:Robert BlairMiles TilghmanMichael ElderRobert RobbinsDiane FernedingRichard HeimstraVerna FuchesJack McMillanLuis GuerreroStephen WakemanEd HomeAnthony BullockBarbara LuceMichele GraciaDenise MartinJack SummersSue Ellen MottBarry SwiftMary SnyderRoy WebbLarry DelgadoJoseph VargasLeo Smith Jr.Mark McCoyAnna GuzmanKenya TapscottWE WILL notify each of the above-named em-ployees that we have removed from our files anyreference to his or her discharge and that the dis-charge will not be used against him or her in anywayHOUSHANG VAZIN, AN INDIVIDUAL,D/B/A SUPER SAVE; PARVIZ PAULVAZIN, AN INDIVIDUAL, D/B/ASUPER SAVE; HOUSHANG VAZIN ANDPARVIZ PAUL VAZIN, A PARTNER-SHIP, D/B/A SUPER . SAVE; ANDSHELUN COMPANY, INC. D/B/ASUPER SAVERDECISIONSTATEMENT OF THE CASEEARLDEAN V S. ROBBINS, Administrative Law Judge.This matter was heard before me in Riverside, Califor-nia, on October 11, 12, and 13, 1983 The charge wasfiled by United Food and Commercial Workers, Local1167, United Food and Commercial Workers Interna-tional Union, AFL-CIO-CLC (the Union) on March 3,1983, and served on Houshang Vazin, an individual,d/b/a Super Save, and Parviz Paul Vazin, an individual,d/b/a Super Save, and Houshang Vazin and Parvtz PaulVazin, a partnership, d/b/a Super Save (RespondentVann) on March 4, 1983, and a first amended chargewas filed by the Union on April 25, 1983 and served onRespondent Vazin and Shelun Company, Inc , d/b/aSuper Saver (Respondent Shelun and collectively Re-spondents) on April 27, 1983 The amended complaint,which issued on July 8, 1983, alleges that Respondent 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolated Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act (the Act). The basic issues are:1.Whether Respondent Vazm is a successor employerto Market Basket obligated to recognize and bargainwith the Union and whether Respondent Shelun is thealter ego of Respondent Vazin.2.Whether Respondents unlawfully refused to bargainby unilaterally reducing wage rates and ceasing to makecontributions into the various trust funds as required bythe collective-bargaining agreement.3 Whether Respondents unlawfully refused to bargainby refusing to execute a written contract embodying anagreement reached with the Union4.Whether Respondents repudiated their collective-bargaining agreement with the Union and bypassed theUnion and dealt directly with the employees concerningtheir wage rates and other terms and conditions of em-ployment.5.Whether Respondents unlawfully discharged and re-fused to reinstate a majority of the unit employees6.Whether Respondent unlawfully restrained and co-erced employees by various statements and by condition-ing continued employment on the employees' obtainingwithdrawal cards from the Union.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the parties, I make the followingFINDINGS OF FACTI JURISDICTIONAt all times material since about the middle of Septem-ber 1982, and continuing through about February 19,1983, Respondent Vazin, doing business under the tradename Super Save, was engaged in the business of operat-ing a supermarket located at 3981 Chicago Avenue, Riv-erside,- California (Riverside Market). At all times materi-al, since about February 21, 1983, and continuing to date,Respondent Shelun, a California corporation, doing busi-ness under the trade name Super Saver, has been en-gaged in the business of operating the Riverside Market.In the normal course and conduct of the business oper-ations, it is projected that Respondents will, within the12-month period commencing about September 12, 1982,derive gross revenues in excess of $500,000 from the op-eration of the Riverside facility and will, during the sameperiod of time, purchase and receive products originatingfrom outside the State of California valued in excess of$50,000.The complaint alleges and on the foregoing I find thatat all times material Respondent Vazin and RespondentShelun have been employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. LABOR ORGANIZATIONThe complaint alleges, and I find, that the Union isnow, and at all times material herein has been, a labororganization within the meaning of Section 2(5), of theActIII THE ALLEGED UNFAIR LABOR PRACTICESA. The Purchase of the Riverside Market andRespondent Vazin's Status as a Successor to MarketBasketThe owners and most of the agents of Respondent in-volved are of Iranian descent and are members of thesame family. Houshang Vazin, referred to as Houshang,Harry, or H. Vazin, came to the United States aboutJuly 1982.1 On his arrival in the United States, he andhis family lived with his brother Parviz Paul Vazin, re-ferred to as Paul Vazin, at Paul, Vann's home in PalosVerdes,. California, for approximately 1 month. Thereaf-ter, Harry Vazin lived with Mohammad Afsan, referredto as Afsari, and his wife Shahnaz, who is the sister ofHarry and Paul Vazin, at their home in Riverside, Cali-fornia, until at least February 1983.Darioush Khaledi is married to the sister of PaulVann's wife. Khaledi and Paul Vazin have lived in theUnited States for some period of time prior to July andat all fillies' material herein have been co-owners andpresident and vice president, respectively, of K V. Mart,a company which operates a chain of retail grocerystores under the name of Top ValueAfsari has lived in the United States since 1974, at-tended college here, and worked for 2 years as an engi-neer in the employ of an electrical firm. In mid-1979,Harry and Paul Vazin's brother, Nader Vazin, the ownerof a Manhattan Beach, California restaurant called theHouse of Ribs, returned to Iran and left Afsan with thefull power of attorney to operate or dispose of the Houseof Ribs. Afsan managed the House of Ribs until it wassold in the latter part of 1982 or the first part of 1983.Mohammad Vazin, the brother of Harry, Paul, andNader Vann, worked at the House of Ribs as Afsaii's as-sistant manager until the House of Ribs was sold, orshortly before, at which time he began working at the K.V. Mart produce warehouse.Harry Vazin, who spoke some English but was notfluent, came to the United States with the intent of in-vesting in some business venture. Within the first monthor two of his arrival, he discussed with Paul Vazin thenature of such investment. He admits that, in view ofPaul Vazin's business experience in this country, herelied heavily on him to decide in what business heshould invest.At some time prior to September 12, 1982, Paul Vazinlearned that the Riverside Market, which was thenowned by the Kroger Company and operated as one ofthe Market Basket chain of, grocery stores in SouthernCalifornia, was for sale; and it was decided that HarryVazin should invest in the purchase of the RiversideMarket. Khaledi was to be president and Harry Vaziiiwas to be either vice president or secretary. Harry Vannagreed that Khaledi and Paul Vazin would handle all ofthe negotiations for the purchase of the Riverside Marketand the lease agreement for the property where themarket is located.Unless otherwise indicated, all dates in July through December are in1982 and in January through June are in 1983 SUPER SAVE23The purchase and sale agreement names HoushangVazin as purchaser within the body of the agreement;however, the agreement is signed both by HoushangVazin and Darioush Khaledi on August 31, and by a rep-resentative of the Kroger Company on September 1 Theagreement provides for a closing date of no later thanSeptember 11 and further provides, inter aim:5. ASSUMPTION OF LIABILITIES(b) Seller, as a member of the Southern CaliforniaFood Employers' [sp.] Council, Inc., is a party tothe various labor contracts covering the Store(s)which are described herein and more particularlydescribed below: (See Exhibit E).Purchaser agrees to become a successor to all ofsaid applicable contracts and to abide by all rele-vant terms and conditions thereof....Further, Purchaser agrees to contribute to themulti-employer pension plan(s) listed on Exhibit Ffor those employees who are currently participantsin said plan(s) and who are retained and employedby Purchaser in accordance with the terms and con-ditions of the labor agreement(s) listed in Exhibit E....EXHIBIT E(LABOR CONTRACTS)1. Collective bargaining agreement between FoodEmployers Council, Inc and UCFW, Retail Clerkscovering clerks, stockers, box people, and generalmerchandise clerks at the stores currently or to beoperated by Seller at the store location(s) which ex-pires on or about July 29, 1984.....EXHIBIT F(PENSION PLANS)The following Pension Plans covering union em-ployees at the store location(s):1. The Southern California Retail Clerks Unionand Food Employers Joint Pension Trust Fund.The lease names Houshang Vazin as the lessee. How-ever, Khaledi and Paul Vazin signed the lease as guaran-tors both individually and as K.V. Mart Co. At somepoint between the signing of the lease and the purchaseand sale agreement on September 1 and the closing ofescrow on September 11, Khaledi withdrew from thepartnership arrangement Thereafter, insofar as therecord reveals, he had no involvement with Respond-ent's operations. Prior to this withdrawal, however, inlate August he instructed Ed Gund of Gund, Gund &Associates, the labor consultant for K V. Mart, to negoti-ate with the Union in an attempt to secure some modifi-cations-in the collective-bargaining agreement. Gund wasable to secure some concessions from the Union whichwere embodied in a letter of understanding signed byGand on September 9, and by Kenneth M. Schwartz, theUnion's attorney, on September 20.The body of this letter reads.This letter is to confirm our telephone conversationof September 8, 1982 regarding the above-captionedmarket.Mr Houshang Vazin, the purchaser, has agreed tothe terms we discussed. They are as follows.1 The seniority of all employees (present andfuture) will start as of the take-over of the market.2.All holidays (which under the terms of the con-tract would be triple time) will be paid at the rateof double time.3.Present contract shall run until July 29, 1984.If this, letter correctly states your understanding,please sign on the line provided and return to us.Please retain the enclosed executed copy for yourfilesAfter the withdrawal of Khaledi from the partnershiparrangement,2 Paul Vazin continued to act on behalf ofRespondent Vazin, and, although the record contains noformal partnership agreement between Harry Vazin andPaul Vazin, the application for, and subsequent transferof, alcoholic beverage license is in the names of Hou-shang Vazin and Parviz P. Vazin The business tax certif-icate, dated September 7, 1982, is in the names of Hou-shang Vazin and Paul Vazin. Respondent's account withthe State Employment Development Department is alsoin the names of Parviz Paul and Houshang Vann. "Acounty of Riverside health permit, dated January 27, isissued in the names of Houshang and Paul Vazin, d/b/aSuper Save Market. On the other hand, a fictitious busi-ness name statement was filed on September 7 namingHoushang Vazin as the registrant for the fictitious busi-ness name Super Save Market and the original applica-tion for alcoholic beverage license was filed in the nameof Houshang Vazm only, but was later modified to in-clude Paul Vazin.-The Riverside Market was open to the public until 4p.m on September 11 under the name of Market Basket.After 4 p.m., an inventory was taken and the store wasopened to the public on the morning of September 12under the operation of Respondent Vazin with substan-tially the same employees,3 substantially the same inven-tory and the same store manager as had been utilized byMarket Basket. Essentially the only changes in the oper-ation of the Riverside market were its ownership and itsname.4 In these circumstances, I find that Paul Vazin is aco-owner of Respondent Vazin and that RespondentVann is a successor to Kroger Company. NLRB v.Burns Security Service, 406 U S 272 (1972).2 Harry Vann places the date of Khalech's withdrawal as September11 Khalech places It as 3 to 5 days prior to September 113 With the exception of four or five employees, the entire MarketBasket staff was retained by Respondent Vann4 I find that the record does not support Respondent's argument thatMarket Basket did not have a meat department and did not have aproduce department The record indicates only that the Inventory inthese departments was substantially depleted at the time of the takeover 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Refusal to Execute the Collective-BargainingAgreementUnion attorney Arnold Schwartz testified without con-tradiction that in early December, during a telephoneconversation, he told Gund that he would like for Re-spondent Vazin to execute a copy of the contract andthat he would send him three copies of the currentagreement signed by the Union In accordance there-with, Schwartz sent Gund copies of the contract withthe cover letter dated December 7, the body of whichreads.Re: Super Save Market andUFCW, Local 1167Dear EdPursuant to our discussions, enclosed please findthree (3) copies of the current Food Agreementwhich has been agreed upon by your client andUFCW, Local 770So that our records are complete, please executeall three (3) copies and return two (2) of the execut-ed copies for our files 5Sometime later Schwartz telephoned Gund and askedwhy he had not received copies of the contract. Accord-ing to Schwartz' underned testimony, Gund replied, "Isent them to the client. Apparently he refuses to signthem"Schwartz then sent another letter to Gund, the bodyof which reads:'Re: Super Save Market andUFCW, Local 1167Dear Ed:On December 7, 1982, we sent you three (3)copies of the Industry Food Agreement to be exe-cuted by your client. As we both know, an execut-ed copy is not required in that your client hasagreed to be bound by its terms until July 29, 1984,with the exception of the items listed in your letterof September 9, 1982.Nonetheless, we feel that in order to have ourfiles complete, it was believed it would be helpful ifa formal copy were executedIt would be appreciated if you could have two(2) copies executed by you or your client and havesame returned to our office for our files.Season's Greetings.Schwartz had no further communication with Gund orwith Respondents regarding this matter, nor wasSchwartz or the Union ever notified, insofar as therecord reveals, that Gund no longer represented Re-spondent Vazin.5 Schwartz testified that the reference to Local 770 in the body of theletter was InadvertentC. Afsan's Status at the Riverside Market Prior toFebruary 20Within a few days after Respondent Vazin commencedthe operation of the Riverside Market, Afsan beganworking in the market full time. In view of his lack ofexperience in the grocery business, he worked in allareas in an attempt to gain experience. Harry Vazin testi-fied that although Afsan worked in the store, he was notan officially employed person, but rather assisted himAccording to Harry Vann, Afsan conducted some ofthe business of the store for him and he consulted Afsanregarding matters relating to the operation of the store.Also, Afsan could sign checks for the store, and did so.Afsan testified that Harry Vazm requested that Afsanassist him in operating the Riverside Market since HarryVann had a language barrier and that Afsan look afterHarry Vazin's interests to see that things ran smoothly.According to Afsan, sometimes he worked 40 to 50hours a week at the Riverside Market and sometimes hewas Just there walking around and he continued in thatkind of arrangement from a few days after the storeopened until February when Respondent Shelun pur-chased the store Afsari was not paid a salary, but HarryVazin paid the rent on the house shared by them andtook care of some of Afsan's other living expensesHarry Vazin testified that he had a draw of $1000 aweek, $500 for himself and $500 for Afsan, but that thiswas not as a salary; rather it was the total of their livingexpenses. He did not actually give Afsan $500 a week;he Just used the $1,000 weekly to pay the expenses of thetwo families and, if Afsan needed money for otherthings, he would give it to him He denies that Afsanhad any direct responsibilities for performing any dutiesin the market but, rather, was mostly helping him withthe language It is undisputed that Afsan was the spokes-man and interpreter for Harry VazinHowever, employee witnesses testified, without con-tradiction, that Afsan made work assignments, worked inthe cashier's office, approved customer checks, pickedup money drawers from checkers, closed the store andwas generally in charge of the night shift, granted timeoff to employees, signed checks for the store to buy cashfrom the bank, authorized customer refunds, resolveddisputes when the cashier felt a customer was not enti-tled to a refund, authorized employees to take groceriesfrom the store on an IOU basis, and directed the day-to-day work of employees. They further testified they con-sidered him as a boss and felt obligated to follow hisorders Employee Anna Guzman testified that when shecomplained that she was receiving conflicting ordersfrom Munt and Afsan, Munt told her to follow Afsari'sorders. Employee Luis Guerrero testified that .Afsan toldhim he owned a small interest in the storeHarry Vazin admits that Afsan spoke to the union rep-resentatives who came to the store but denied that hespoke to them on Harry Vazin's behalf According tohim, he told Afsan to tell the union representatives thatRespondent Vann had not signed any contract or agree-ment with the Union and were not bound to the Union.However, the record is clear that Afsan was RespondentVann's spokesman in dealings with the Union. Thus, SUPER SAVE25when the Union filed grievances in November and De-cember regarding contractually guaranteed minimum payfor holidayg and weekends, it was Afsan who' resolvedthe grievances with the Union. It was also Afsan whoresolved the grievances concerning the persons whowere employed in violation of the employment proce-dures provision of the collective-bargaining agreementand the failure to schedule employees as required by theagreement. When the Union demanded in November thatAfsan's wife, Shahnaz, join the Union as required by theunion-security provision of the contract, the demand wasaddressed to Afsan and, in compliance with the demand,Shahnaz did join the Union.In late December, the Union learned that Respondenthad not been making the contractually required contribu-tions to the health and welfare funds Further, they hadreports that there was a clerk working in the store whowas not receiving the contractual rate of pay. About Jan-uary 18, Union Representatives Susie Prior and FrankMott visited the store. First, they requested that book-keeper Waldo Foltz permit them to audit the books.Foltz said he could not do that without authorizationfrom Afsan or Harry Vazin Prior and Mott then dis-cussed the matter with Munt and advised him of whatFoltz had said. Munt agreed to show them the timecards.During their discussion, Afsan came into the office andPrior and Mott began discussing with Afsan and Muntthe requirements of the collective-bargaining agreement.They discussed the benefits and the rate of pay and atsome point, according to Mott's undefiled testimony,Afsan said, "Well, I know what you're telling me, or Iunderstand what you are telling me, but that certainlymakes it hard to run a business. When I have my restau-rant, we don't have to do it that way I call my relativeswhen I want I bring them in when I want, and it's mucheasier to run it on that basis." Mott replied, "But this isnot the House of Ribs. This is the grocery store, andyou've got to do it a different way" They continued todiscuss the contractual wage and benefit requirement andthe difference in the operation at the House of RibsSome remark was made regarding Afsan's wife being amember of the Union and Afsan asked if he would haveto join the Union Mott said he did not know, theywould have to check it out, but if he was an owner heprobably would not have to Afsan did not respond but,as Prior and Mott were leaving, Prior jokingly said,"Come on, Mo,6 you can really tell us. Don't you ownsome of this?" Afsan laughed and replied, "Well, yeah,but it's not on paper."On February 18, Prior and Munt returned to themarket and spoke to Afsari. Mott asked Afsan if he waspaying the health and welfare contributions. Afsan re-plied that they would have to talk to his attorney Mottasked, "Who is your attorney?" Afsan said, "Mr. Jonesof Jones, Jones & Jones" Mott asked several timeswhether Afsari was making the required contributions tothe fund. Each time Afsari said he did not know, thatthey would have to talk to his attorney. Mott then askedif they could reach his attorney. Afsan said he had aAfsan is sometimes referred to as "Big Mo" and Mohammed Vazinreferred to as "Little Motelephone number but it was difficult to reach him Priorand Mott left the office, called the Union's attorney andasked him to call Jones The attorney called back 5 or 10minutes later and said he could not reach Jones.Prior and Mott then went back to Afsan, told himthey could not reach Jones and that this was a seriousproblem Afsan said, "I know We don't want to do any-thing wrong, but you know, I can't say anything moreabout it until you talk to my attorney on it" Accordingto Mott, he replied, "Mohammad, you are telling me,and you've told me before, what good employees you'vegot here, what a good job they do, and how nice peoplethey are But you are not paying the insurance." Afsansaid, "I can't talk about it. You'll have to talk to my at-torney." Mott said, "Mo, if you're not paying those ben-efits, you're shafting those people." Again Afsan said, "Ican't talk to you about it" Mott replied, "Okay, fine Isyour attorney going to be in?" Afsan said, "He shouldbe here this afternoon about 3.00." Munt said, "We'llcome back." Afsan said, "I don't think he's going towant to talk to you" Mott said, "We'll be back." Atsome point during the conversation, Mott asked to lookat the records and Afsan said he did not have therecords, that they were in Los Angeles.D The Termination of Respondent Vazin's EmployeesAs Mott and Prior were leaving the store followingtheir February 18 conversation with Afsan, employee EdHorne approached them and said, "What the heck doesthis mean? The store is closing down." According toMott, since Afsan had made no mention of closing thestore, he thought Horne was kidding, so he started tolaugh and said, "Yeah, tell us another one." Home said,"No," and pulled out an unsigned letter which read.February 17, 1983H V., A partnership dbaSuper Save3981 Chicago AvenueRiverside, CA 92507Ladies and Gentlemen.We are sorry to report that we are going out ofbusiness as of midnight, February 19, 1983.Any monies due you from working and not paidfor in the check will be available on Thursday(They will be mailed to your home.)There might be a company that will lease thebuilding and be in the Retail Food Business, but asof today we are not sure.Should a new business start-up, then if you areinterested in working for them you can contactthem directly for employmentThank you for your help, but conditions are suchas we have no other choice but to go out of busi-ness.All of Respondent Vazin's employees received identiealletters with their paychecks on either February 18 orFebruary 19.Immediately following their conversation with Horne,Prior and Mott reentered the store and asked Afsari 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat this was all about. Afsari replied, "What can I tellyou? We're closing down We're not doing any busi-ness." Mott then walked away because other employeeswere approaching them with letters that they had Just re-ceived with their paychecks. After some conversationwith employees, Mott returned to Afsari and asked,"What are you doing?" Afsari replied, "You know whatwe're doing. We can't make any money. We are closingdown." Mott asked, "Are- you terminating these peopleor what?" Afsari said, "There is no work for them."Mott asked, ."Are you terminating them, laying themoff'?" Afsan said, "There's no work for them" Mott said,"That's not an answer. What's happening?"After a short interchange of a similar nature, Mottasked, "Are you going to open up again?" Afsari said, "Idon't know. It's a new company" Mott asked, "Whatare they going to do?" Afsari said, "I don't know." Mottasked, "Are they going to open up?" Afsari replied,"They may, they may not. It may be a retail establish-ment It may not be" Mott said, "At this point in time,I'm telling you, if you're going to open up a retail busi-ness here or a grocery business, I'm telling you, everyone of these employees is willing to come back to workfor you." Afsan said, "Well, fine, they can fill out an ap-plication if a new company comes in." At some pointduring the conversation, according to Mott's undefiledtestimony, he asked Afsan who the new owners of thecompany would be. To which Afsari replied, "I - don'tknow anything about it"E. The Formation of Respondent Shelun and theOperation of the Riverside Market Subsequent toFebruary 20Harry Vazin testified that he decided to sell the River-side Market about 2 or 3 months after Respondent Vazmbegan operating the market because he was losingmoney He admits that one of the reasons he was losingmoney was because the payroll was too high. He alsoadmits that he did not advertise that the store was forsale and did not receive offers from anyone other thanAfsari and Mohammad Vazin. Afsari testified that some-time in mid-January he and Mohammad Vann decidedto purchase the Riverside Market for themselves and onbehalf of a friend, Mehdi Loloee, who was attempting toenter the United States. At the time Mohammad Vannwas working at the K.V. Mart produce warehouse.- At the beginning of February, Afsari sold the Houseof Ribs for $60,000; $50,000 was cleared from the sale ofwhich Afsan received $15,000 and Mohammad Vazin$35,000. Mohammad Vazin and Afsari formed the corpo-ration Shelun Company, Inc., on-January 24, 1983. Ac-cording to individual financial affidavits filed with She-lun's application for an alcoholic beverage license, Afsaristated that his total financial contribution was $24,000 forthe purchase of 1,000 shares of stock which sum was ob-tained as a gift from his family in Iran Afsan's affidavitalso listed him as vice president, secretary, and chief fi-nancial officer. 'Mohammad Vazin's affidavit lists him aspresident and states that his financial contribution was$48,000 for the purchase of 2000 shares of stock whichsum was obtained as a loan from his brothers.As of April 13, according to a corporate questionnairesigned by Afsari for the State Department of AlcoholicBeverage Control, Shelun had outstanding only the 3000shares of stock owned by Mohammad Vazin and Afsanwith no stock pending issuance. According to the pur-chase and sales agreement, and the testimony, of HarryVazin, the grocery portion of the Riverside Market wassold to Shelun for $10,000 in cash, a $20,000 promissorynote and assumption of a $70,000 loan. The liquor por-tion of the market was also to be sold to Shelun for apurchase price of $84,000. However, that purchase andsale was never consummated and Respondent Vann stillowns the liquor department of the Riverside MarketAfsari testified that in the beginning of February heand Mohammad Vazin sought advice from NormanJones, labor consultant, who is representing Respondentsbecause they were interested in purchasing the RiversideMarket and wanted to operate it as a nonunion store.After several discussions with Jones, they determinedthat they could avoid becoming a union operation by nothiring union employees. Specifically, they determinedthat they would hire no more than 30 percent of Re-spondent Vazm's employees. At that time RespondentVazin had about 34 employees, all members of the Unionexcept for possibly 4 or 5 employees who had been hiredwithin the preceding 30 days. Respondent Shelun hiredabout eight of them.Although -Respondent Vazin retained its ownership ofthe liquor department and Respondent Shelun was thenominal owner of the grocery departments, it is undis-puted that the Riverside Market continued to operatemuch as it had prior to February 9. The store was closedfor one day on February 20 and reopened on February21. Sandy McKovitch replaced Munt as store manager.No inventory of merchandise was taken at the time ofthe sale. According to Afsari this was because Shelunhad assumed Respondent Vazm's liabilities. Afsari admitsthat he continued to manage the liquor department; fur-ther, he also did the bookkeeping for the liquor depart-ment. A paid bookkeeper did the bookkeeping for thegrocery department. The liquor department employeeswere on Shelun's payroll. However, according to HarryVazin and Afsari, Respondent Vazin reimbursed Shelunfor their wagesAccording to the undemed testimony of Leeper, whowas the produce manager, after February 21, HarryVann continued to give him orders. If Harry Vazinfound merchandise that he thought was unsatisfactory hewould tell Leeper to send it back or to write credits onit or not to receive it at all. He would inspect theproduce and give Leeper orders as to removing certainproduce that he considered unsatisfactory and puttingout new produce Leeper also testified that on February21, Harry Vazin asked him, "Don, what's the matter?You're not happy." Leeper said, "No, Harry, six monthsago when I started to work for this company your broth-er, Paul, introduced us and said you would be my newboss Now nobody will tell me anything: who my newboss is, who I'm working for, or anything." Harry Vazinreplied, "Don, I'm still your boss Don't be unhappy.Everything will be okay." Also after February 21, Harry SUPER SAVE27Vazm told Leeper to continue to buy produce from dif-ferent people he knew at warehouses in Riverside.• Elder testified that on February 19, Harry Vazin toldhim they liked him and the way he worked. Elder saidthat he liked- working there. Harry Vann said theywould like for Elder to work for them but they couldnot do it then and he did not know at what time in thefuture Elder could be rehired. Elder was rehired on Feb-ruary 24 and, according to him, from that time until heleft in August 1983, Harry Vazin was continuing to giveorders and work assignments, he was in the office over-seeing the books and the cashier and he stocked, unload-ed trucks and received goods at the back door Accord-ing to him, Afsan also continued to do the same thingshe had before except that he was in the office more.Elder also testified that in August McKovach askedhim to come to the office, which he did. At that timeMcKovitch told him he was going to have to let him go.Elder asked what the problem -was, what he had done.McKovitch said that Harry and Frank (Loloee) andAfsan did not particularly like the job he was doing,feeling he would be happier some place else Elder fur-ther testified that after February 21, Harry Vazin contin-ued to give him orders such as stocking the milk case orthe shelves. McMillan, who worked for RespondentVazin as a liquor clerk, testified that on February 22,when he returned to the market to turn in a key, HarryVann told him that in approximately 3 to 5 months therewas a possibility he would be hired back. Edgar Hometestified that on February 19 he turned his keys in toHarry Vazin, Harry thanked him for the job he did, andsaid he would call Horne in 2 weeks.On March 28, the Union established an informationalpicket line which continued at least through the date ofthe hearing. According to Mott, he usually visits thepicket line 6 days a week during which time he has anopportunity to observe duties that Harry Vann performson the outside. According to him, the market receivesOne or two grocery loads a week and, at least once aweek, he has observed Harry Vazin assist in unloading agrocery truck with the forklift and about once every 2weeks he would observe him assisting in moving meataround in the back area Richard Hiemstra testified thatsometime in about May when he was on the picket linehe asked Harry Vazm why he had not been recalled towork. Harry Vazin replied they were going to call ev-eryone back in 30 days but "because of all this, I can'tcall you back." As he said this he pointed to the picket-ers.F. The Alleged Unlawful StatementsAfsari admits that prior to Shelun taking over the op-eration of the Riverside Market, he told several unit em-ployees that he could only hire 30 percent of RespondentVazin employees when the store reopened. He alsoadmits that he asked all eight of the employees of Re-spondent Vazin hired by Respondent Shelun to with-draw from the Union; that he offered a job to one boxperson, in part, because he was not a member of theUnion; and that he discussed with employees the termsand conditions of their continued employment by Shelun.Some were told that they would receive less wages andno benefits, one employee was told he would receive awage increase, and Some employees were told that insur-anCe benefits would be provided in the near future.Other unit employees were told by Afsan that he wouldhave jobs for them after 30 daysOn February 18, according to the undenied testimonyof employee Don Leeper, Afsan told him that the com-pany was on the verge of going bankrupt bui a newcompany would probably open the following Monday,that he would like for Leeper to work for the new -com-pany as produce manager, but that it would be nonunionand he would receive a 10-cent-an-hour raise in payAfsan further told Leeper that at a future time the em-ployees Would receive health and welfare coverage.Leeper was required to fill out a new application ,Employee Robert Blair testified that on February 18,after he received his termination letter, Munt told hiinthat the store was closing because they did not want topay union wages, that Paul did not want the Union inthere, that they were paying less wages in Los Angelesfor the same kind of work.7 Blair further testified that onFebruary 19 Afsan asked him if he wanted to remain inRespondent Shelun's employ. Blair said, no, that Munthad told him it would be a nonunion store and he neededthe benefits Afsari said they were going to have an in-surance plan available to the new employees. Blair askedif it would be a nonunion store; Afsan said it wouldEmployee Luis Guerrero testified that on February 19Afsan told him he would have to wait 30 days beforethey would let him know if he would be employedagain. Afsari said their lawyers advised that they couldonly keep a certain percentage of the employees so theywould have to wait 30 days Employee Richard Hiem-stra testified that on February 19 he asked Afsan whatthe deal was, if they were going to be called back. Afsansaid not to worry about it, they would probably call ev-eryone back, or most everyone, in 30 days.Employee Diane Ferneding testified that on February19, when she asked Afsan what they should do, he saidto come back in and apply, they would be given a call.Afsan further said they could only hire a percentage ofthe Super Save employees at that time but after 30 daysthey could rehire all they wanted. He said, if they. re-called more than a certain percentage, the market wouldbe considered a union store again. The following week,according to Ferneding's undented testimony, she re-turned to the store to fill out an application. At that timeFront End Supervisor Denise McCormick, in the pres-ence of Afsan, told her she would be called back after30 days at a quoted wage rate which was roughly halfthe rate she had received at Super Save and that therewould be no benefits.Employee Mary Snyder testified that on February 19,after she had received her termination notice, she askedAfsan what was going to happen. He replied, "Don'tworry, it will be okay" He then told her to come in onMonday and fill out an application. He further said hewas sorry but they had to close the store because they7 This conversation may have been immediately after Munt left Re-spondent's employ 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere just not making it; the business was not what theyhad expected it to be and it was costing too muchmoney. At some point in the conversation, when theywere discussing why it cost so much money, Snyder saidshe had been surprised that Respondent Vazin. retainedthe Union when they bought the store. Afsari said thatwas the only way it could be purchased. He further saidthey owed $50,000 to the Union and they were going tohave to pay it.Employee Verna Fuches testified that on February 21,she asked Manager Sandy McKovitch what was gOingon McKovitch said he did not know Fuches asked whatwas going to happen with the employees who had notbeen rehired. McKovitch said they could only keep acertain percentage and the rest would probably be calledback within 30 days. Fuches asked if it were going to bea union store and McKovach said no.Employee Michael Elder testified that on Tuesday,February 22, he and three other Super Save employeesapplied for work with Respondent Shelun. On February24, Mohammad Vann hired him to work for RespondentShelun. At that time, Mohammad Vazin told Elder hisrate of pay, which was $3 to $4 less than he was paid byRespondent Vazin. When Elder asked if there weregoing to be any benefits, Vann said, "Nat at this time."When Elder asked if the store was going to be union ornonunion, Vazin said, "nonunion" and that Elder wouldneed to get a withdrawal card from the Union. Severalmonths later, according to Elder, Store Manager SandyMcKovach told him, "they" said he needed to send aregistered letter to the Union requesting a withdrawalcard. McKovitch said those employees who did not get awithdrawal card were not going to be able to workG. The Alter Ego IssueAlthough a determination as to whether two employ-ers are alter egos, of necessity, must turn on the facts ofthe particular case, it is well established that the factorsto be considered are: (1) interrelation of 'operations, (2)common management, (3) common ownership; and (4)centralized control of labor relations. Sakrete of NorthernCalifornia, 137 NLRB 1220, 1222 (1962), enfd. 332 F 2d902 (9th Cir. 1964), cert. denied 380 U S. 255 (1964).Thus, the Board has generally found alter ego statuswhere the two enterprises have substantially identicalmanagement, business purpose, operation, equipment,customers, and supervision, as well as ownership. Craw-ford Door Sales Co., 226 NLRB 1144 (1976); Denzil S.Alkire, 259 NLRB 1323 (1982). No one factor is control-ling and all need not be present Complete identity inownership is not a requisite, particularly when ownershipresides in members of the same family Crawford DoorSales Co., supra; Shield-Pacific, 245 NLRB 409 (1979);Nabco Corp, 266 NLRB 687 (1983). However, central-ized control of labor relations is the most importantsingle factor. J. M. Tanaka Construction v. NLRB, 675F.2d 1029 (9th Cir. 1982).Here, prior to February 20, Respondent Vann ownedand operated the Riverside Market which included twomajor departments•liquor and grocery Although Muntwas the store manager, it is clear from the record thatAfsari's authority superseded that of Munt, that Muntdeferred to him in matters of labor relations, manage-ment, and supervision, and that Afsan in fact exercisedcontrol in these areasFurther, although it appears that Harry Vann re-mained in the background to a certain extent, he was inthe store regularly and, in his relationship with the em-ployees, did exercise supervisory control. The extent towhich he had actual, as opposed to potential, manage-ment control of the operations is unclear from therecord. There is no convincing evidence in the recordthat he maintained actual control, with Afsan merelyserving as a conduit for the relay of instructions and de-cisions.After a hiatus of 1 day, Respondent Shelun ostensiblytook over the operation of the grocery department onFebruary 21 Although the store had a new manager,Sandy McKovitch, Afsan, now openly an owner of themarket, continued in much the same management and su-pervisory role. The evidence establishes that Afsari andMohammad Vann established labor relations policy. Re-spondent Vann continued to operate the liquor depart-ment. However, it is undisputed that the RiversideMarket continued to operate much as it had prior toFebruary 20. Afsan admits that he continued to managethe liquor department. He did most of the bookkeepingfor the liquor department, a paid bookkeeper did most ofthe bookkeeping for the grocery department. The liquordepartment employees † were on Shelun's payroll, al-though allegedly Respondent Vann reimbursed Re-spondent Shelun for these wages. Shelun employeesstaffed the liquor department when the regular liquorclerks were outOutwardly, Harry Vann's role remained unchangedHe continued to inspect produce and to give instructionsto the produce manager as to the removal from displayin the store, and the return to the supplier, of produceconsidered by him to be unsatisfactory He also instruct-ed the manager of the produce department as to whatsuppliers he should utilize He continued to give ordersand assignments to grocery department employees, tostock, unload trucks, and receive goods for the grocerydepartment When an employee complained of the uncer-tainty engendered by the change of ownership, HarryVann assured the employee that he was still the employ-ees' boss.-These circumstances all indicate an interrelation of Re-spondent Vazin and Respondent Shelun operations,common supervision and management, and common con-trol of labor relations. Further, it is clear that their com-bined operations at the Riverside Market had the samebusiness purpose, equipment, and customers as had Re-spondent Vann prior to February 20 and that the River-side Market, both before and after February 20, hadmanagement and supervision which, though somewhatdifferent, had a substantial thread of commonality andthat the same person continued in active, if not sole, con-trol of labor relations.When these circumstances are viewed in the context ofthe less than arm's-length transactions and the familial8 The business was sold at a loss, with no attempt being made to ad-vertise that the market was for sale or to secure other prospective buyers SUPER SAVE29relationship involved, it is apparent that RespondentShelun is a disguised continuance of Respondent Vann.All of the owners involved here are members of thesame family•a family which has a history of somefamily members operating enterprises for the benefit ofother family members without regard to the niceties oflegal ownership In this - regard, Harry Vazm testifiedthat it is the custom in his country that business arrange-ments between members of the immediate family•father,mother, sister and brother and sometimes the spouse ofthe sister and brother•are not reduced to writing. Thus,even though he was not a legal owner of the family busi-ness because he was in the military and such ownershipwas prohibited in the military, he did have an unwrittenbusiness arrangement with his family When he retiredfrom the military, he worked in the family business. Hereceived no salary but drew money from the business ashe needed it.Similarly, Paul Vann invested no money in Respond-ent Vazin but, as found above, had an ownership interesttherein. Afsan was not a legal owner of the House ofRibs; yet he had Nader Vazin's power of attorney to op-erate and dispose of that business He did sell it and dis-tributed 70 percent of the proceeds of the sale to Mo-hammad Vazm, who also was not a legal owner of therestaurant. Further, though Afsan had no legal owner-ship in Respondent Vazin, he worked full time for Re-spondent Vazin without salary Rather, Harry Vazingave him half of Vazin's regular draw from the businessand whatever other funds he needed. Also, at the timethat Respondent Vazin was operating the RiversideMarket, Harry Vazin and his family lived with Afsariand his familyIn all of the circumstances, I find that RespondentShelun Is an alter ego of Respondent Vazin Further, inthe circumstances set forth above, coupled with HarryVazin's admission that he wanted to divest himself of theownership of the market because the union contract wascausing Respondent to lose money, and the statements ofAfsan and Mohammad Vazin that they would hire nomore than 30 percent of Respondent Vazm's employeesbecause they wanted to avoid becoming a union oper-ation, that those hired would have to withdraw from theUnion and the other employees of Respondent Vazinwould be hired after 30 days when their hire would notaffect Respondent Shelun's nonunion status, I find thatRespondent Shelun was created in an attempt to evadeand avoid Respondent Vazm's contractual and statutorybargaining obligations.H. Conclusions as to the Alleged Unfair LaborPracticesThe complaint alleges that Respondents unlawfully re-fused to execute the September 8 agreement with theUnion. Respondents do not deny that Gund andSchwartz reached such an agreement. Rather, Respond-ents argue that Gund represented Khaledi and/or K.VMart Co., but never represented Respondent Vann, andthat the agreement reached by Gund was on behalf of aproposed corporation which never came into being. Ifind no merit in this contention. In this regard, I notethat Harry Vazin admits that Khaledi and Paul Vannhad full authority to negotiate the purchase of themarket, and that they negotiated a discount of $25,000from the purchase price because of the requirement thatthe purchaser adopt the union contract, that Khaledi re-tained Gund to negotiate some modification of thatagreement, and that in so doing Gund purported to rep-resent the purchaser of the market and specificallynamed Harry Vazin as having agreed to the terms of themodification Further, although Respondent never madeany contribution to the various benefit funds as requiredby the agreement, Respondent Vazin made no attempt torepudiate the agreement and, in fact, implemented it in anumber of regards, including grievance provisions. Ac-cordingly, in view of the terms of the purchase and saleagreement and the modification agreement signed bySchwartz and Gund, and Respondent Vazin's subsequentimplementation of the wage and grievance provisions ofthe agreement, I find that Respondent Vazin adoptedMarket Basket's collective-bargaining agreement with theUnion and was therefore obligated to execute and abideby the agreement. I therefore find that by refusing toexecute the agreement reached with the Union on Sep-tember 8, Respondents have violated Section 8(a)(5) and(1) of the Act. NLRB v Burns, supra. I further find thatby failing to grant employees the contractually requiredcost-of-living wage increase on January 31, 1983, by fail-ing to make the contractually required contributions tothe benefit trust funds, by bypassing the Union and deal-ing directly with employees as to their wages and otherterms and conditions of employment, and by withdraw-ing recognition from the Union and repudiating its col-lective-bargaining agreement with the Union, Respond-ent has violated Section 8(a)(5) and (1) of the ActI also find that the employees terminated by Respond-ents on February 18 and 19 were terminated becausethey were represented by the Union in an attempt by Re-spondents to evade their contractual and .statutory obli-gation Accordingly, I find that they were unlawfullyterminated in violation of Section 8(a)(3) and (1) of theActI further find that Respondent has violated Section8(a)(1) of the Act by telling employees that, in order toavoid being a union store, Respondent could only hire acertain percentage of Respondent Vazin's employees;that they could not be hired for 30 days in order toavoid having the Riverside store remain a union storeand that they would have to obtain withdrawal cardsfrom the Union in order to continue their employment.CONCLUSIONS OF LAW1. Houshang Vazin, an Individual, d/b/a Super Save,and Parviz Paul Vann, an Individual, d/b/a Super Save;and Houshang Vazin and Parviz Paul Vazin, a partner-ship, d/b/a Super Save; and Shelun Company, Inc.d/b/a Super Saver are employers engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 United Food and Commercial Workers, Local 1167,United Food and Commercial Workers InternationalUnion, AFL-CIO-CLC is a labor organization withinthe meaning of Section 2(5) of the Act 30DECISIONS OF NATIONAL LABOR RELATIONS BOARD'3. Respondent Vazin is a successor to Kroger Compa-ny, obligated to recognize and bargain with the Unionand to abide by the terms of Kroger's collective-bargain-ing agreement 'with the Union as modified by the Unionand Respondent Vazin.4.Respondent Shelun is the alter ego of RespondentVizin established for the purpose of evading RespondentVann's obligation to bargain with the Union and toabide by the terms of its collective-bargaining agreementwith the Union.5.The following employees of Respondents constitutea unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All food clerks, bakery, health and beauty aids, andhousehold hardware clerks, general merchandiseclerks, .clerk's helpers, and snack bar and take-outfood department employees employed by Respond-ents at their 3981 Chicago Avenue, Riverside, Cali-fornia facility; excluding all office clerical employ-ees, meat department employees, janitorial employ-ees, maintenance employees, professional employ-ees, guards and, supervisors as defined in the Act.6.At all times material, the Union has been, and isnow, the exclusive representative of all employees in theaforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.7.On or about September 8, 1982, Respondents andthe Union reached full and complete agreement with re-spect to terms and conditions of employment of the em-ployees in the appropriate unit described above.8.Respondents violated Section 8(a)(5) and (1) of theAct by:(a)Failing and refusing to execute the collective-bar-gaining agreement with the Union.(b)Failing and refusing to make the contractually re-quired contributions to the various benefit trust fundsand by failing and refusing to grant the January 31, 1983,cost-of-living' increase as provided for in the collective-bargaining agreement with the Union.,(c) On and after February 18, 1983, bypassing theUnion and bargaining directly with the employees withregard to the terms and conditions of their continued em-ploymCnt.(d)Unilaterally changing wage rates and eliminatingcertain fringe benefits on February 21, 1983.(e)Withdrawing recognition from the Union as the ex-clusive collective-bargaining representative of the em-ployees in the unit described above and repudiating itscollective-bargaining agreement with the Union., 9. By discharging the following employees and failingand refusing to reinstate them to their former positions ofemployment, because said employees were members of,or represented by the Union, and in an attempt to evade'its bargaining obligation with the Union and its obliga-tion to abide by the terms of its collective-bargainingagreement with the Union, Respondent has violated Sec-tion 8(a)(3) and (1) of the Act.Robert BlairMiles TilghmanMichael ElderRobert RobbinsDiane FernedingRichard HeimstraVerna FuchesJack McMillanLuis GuerreroStephen WakemanEd HomeAnthony BullockBarbara LuceMichele GraciaDenise MartinJack SummersSue Ellen MottBarry SwiftMary SnyderRoy WebbLarry DelgadoJoseph VargasLeo Smith Jr.Mark McCoyAnna GuzmanKenya TapscOtt10. Respondent has violated Section 8(a)(1) of the Actby'(a)Telling employees they could only hire a certainpercentage of Respondent Vann's employees in order tokeep it from being a union shop.(b)Telling employees they could not be rehired for atleast 30 days in order to avoid having the RiversideMarket remain a union store(c)Telling employees that they would have to obtainwithdrawal cards from the Union as a condition of theircontinued employment.THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I shall recommend that theycease and desist therefrom and take certain affirmativeactions designed to effectuate the policies of the Act.Having found that Respondent Vazin and RespondentShelun are alter egos and that Respondents have unlaw-fully withdrawn recognition from the Union, have un-lawfully repudiated its collective-bargaining agreementwith the Union, and have unlawfully unilaterally reducedthe wage rates of employees and failed and refused tomake contractually required contributions' to the variousbenefit trust funds, I shall recommend that Respondentrecognize and, on request, bargain with the Union as theexclusive representative of the employees in the appro-priate unit, that Respondent acknowledge that it is boundby the collective-bargaining agreement agreed to withthe Union on about September 8, 1983, that it abide bythe agreement and that it make the employees in the ap-propriate unit whole by paying retroactively the wagerates provided for in its collective-bargaining agreementwith the Union and by paying all contractually requiredcontributions to the various trust funds which have notbeen paid and which would have been paid absent Re-spondents' unlawful unilateral discontinuance of suchpayments. 99 Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide for interest at a fixed rateon fund payments due as part of a _'make-whole" remedy We thereforeleave to further proceedings the question of how much interest Respond-ent must pay into the benefit fund in order to satisfy our "make-whole"remedy These additional amounts may be determined, depending on thecircumstances of each case, by reference to provisions in the documentsgoverning the fund at issue and, where there are no governing provi-sions, to evidence of any loss directly attributable to the unlawful action,which might Include the loss of return on Investment of the portion offunds withheld, additional administrative costs, etc, but not collaterallosses See Merryweather Optical Co, 240 NLRB 1213, 1216 at fn 7(1979) SUPER SAVE31Having found that Respondent unlawfully dischargedits employees named below in violation of Section 8(a)(3)and (1) of the Act, I shall recommend that Respondentbe ordered to offer each of them immediate and full rein-statement to his or her former job or, if that job nolonger exists, to a substantially equivalent position, with-out prejudice to his or her seniority or any other rightand privilege previously enjoyed, and make each of themwhole for any loss of earnings he or she may have suf-fered by reason of the discrimination against them, plusinterest, in the manner prescribed in F. W. WoolworthCo., 90 NLRB 289 (1950), and Florida Steel Corp., 231NLRB 651 (1961):"Robert BlairMiles TilghmanMichael ElderRobert RobbinsDiane FernedingRichard HeimstraVerna FuchesJack McMillanLuis GuerreroStephen WakemanEd HomeAnthony BullockBarbara LuceMichele GraciaDenise MartinJack SummersSue Ellen MottBarry SwiftMary SnyderRoy WebbLarry DelgadoJoseph VargasLeo Smith Jr.Mark McCoyAnna GuzmanKenya TapscottAs the unfair labor practices committed by the Re-spondent are of a character striking at the very heart ofthe Act, I shall recommend that Respondent be orderedto cease and desist from infringing in any other manneron the rights guaranteed in Section 7 of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondents, Houshang Vann, an Individual,d/b/a Super Save; Parviz Paul Vann, an Individual,d/b/a Super Save, Houshang Vazin and Panz PaulVazin, a Partnership, d/b/a Super Save, and ShelunCompany, Inc d/b/a Super Saver, Riverside, California,their officers, agents, successors, and assigns, shall1. Cease and desist from(a)Refusing to recognize the Union as the exclusivebargaining representative of its employees in the unitfound appropriate herein(b)Failing and refusing to execute its collective-bar-gaining agreement with the Union agreed to on Septem-ber 8, 1983.(c)Repudiating its obligation to abide by the terms ofthe collective-bargaining agreement.(d)Failing and refusing to make contractually requiredcontributions to the various benefit trust funds and fail-ing and refusing to grant the January 31, 1983, cost-of-See generally Ins Plumbing Co, 138 NLRB 716 (1962)If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesliving increase as provided for in the collective-bargain-ing agreement(e), Unilaterally reducing wage rates and eliminatingcertain fringe benefits provided for in said collective-bar-gaining agreement.(f)Bypassing the Union and bargaining directly withthe employees with regard to the terms and conditions oftheir continued employment.(g)Discharging employees in an attempt to avoid, itsobligation to abide by said collective-bargaining agree-ment and its obligation to recognize and bargain with theUnion.(h)Telling employees that Respondent could only hirea certain percentage of Respondent Vazm's employees inorder to keep the Riverside Market from being a unionshop(0 Telling employees that they could not be 'rehiredfor at least 30 days in order to avoid having the River-side Market remain a union shop.(j)Telling employees that they would have to obtainwithdrawal cards from the Union as a condition of theircontinued employment.(k)In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize the above-named Union as the exclusivecollective-bargaining representative of its employees inthe appropriate unit described below and, ,upon reqiiest,meet and bargain with the aforesaid Union concerningwages, hours, pension, and welfare benefits, and otherterms and conditions of employment; and, if an under-standing is reached, embody it in a signed documentThe appropriate unit is:All food clerks, bakery, health and beauty aids, andhousehold hardware clerks, general merchandiseclerks, clerk's helpers, and snack bar and takeoutfood department employees employed by Respond-ents at their 3981 Chicago Avenue, Riverside, Cali-fornia facility; excluding all office clerical employ-ees, meat department employees, janitorial employ-ees, maintenance employees, professional employ-ees, guards and supervisors as defined in the Act.(b)Acknowledge that it is bound by the Retail Food,Bakery, Candy, and General Merchandise Agreement be-tween the Union and certain other unions and Food Em-ployers Council, Inc , and Independent Retail Operatorseffective by' its terms from July 27, 1981, to July. 29,1984, as modified by Respondents and the Union on Sep-tember 8, 1983, and abide by the terms of said agreementboth retroactively and prospectively.(c)Make its employees whole by paying retroactivelythe wage rate and health and welfare trust contributionsas provided in said collective-bargaining agreement withthe Union which have not been paid, and which wouldhave been paid absent its unlawful reduction'and/or uni-lateral discontinuance of such payment(d)Offer the employees named below immediate andfull reinstatement -to their former jobs or, if such posi- 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDlions no longer exist, to substantially equivalent positionswithout prejudice to their seniority or other rights andprivileges; and make each of them whole for any loss ofearnings suffered by reason of the discrimination againstthem in the manner set forth in the section entitled "TheRemedy."Robert BlairMiles TilghmanMichael ElderRobert RobbinsDiane FernedingRichard HeimstraVerna FuchesJack McMillanLuis GuerreroStephen WakemanEd HomeAnthony BullockBarbara LuceMichele GraciaDenise MartinJack SummersSue Ellen MottBarry SwiftMary SnyderRoy WebbLarry DelgadoJoseph VargasLeo Smith Jr.Mark McCoyAnna GuzmanKenya Tapscott(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(f) Post at its place of business in Riverside, California,copies of the attached notice marked "Appendix " 1 2Copies of said notice, on forms provided by the RegionalDirector for Region 21, after being signed by Respond-ents' authorized representatives, shall be posted by Re-spondents immediately upon receipt and maintained for60 consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentsto ensure that said notices are not altered, defaced, orcovered by any other material.1 2 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board "